DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/16/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 2-13 depend, the term “by a one-to-one correspondence manner” renders the claim indefinite in that it is not clear exactly what this “correspondence” is intended to include. For examination purposes, this term was interpreted to mean that the gas permeable brick is adjacent the steel passing hole.
2) In claim 1, the term “and the gas-permeable bricks are spaced with interval” renders the scope of the claim indefinite in that a) previously in the claim only a single gas-permeable brick is recited (lines 5 and 10) while in this term a plurality of gas-permeable bricks are required; and b) it is not clear what structure is intended by the recitation of “spaced with interval”. For examination purposes this term was interpreted to mean that a plurality of gas-permeable bricks are arranged with a gap or interval between the gas-permeable bricks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,511,766 to Vassilicos (Vassilicos). Vassailicos teaches in the embodiments of the figures 5, 10 and 11 for example, a tundish (1), comprising a “long nozzle” (13), the tundish comprising a working layer and a tundish shell, a “submerged nozzle” (5), wherein the tundish also includes a gas-curtain weir plate formed of a refractory body (16), a steel passing hole (18 for example), a gas passing brick in one to one correspondence with the steel passing hole( within a gas chamber and an argon duct all placed at a bottom of the steel passing hole and providing a full cover of the steel passing hole and where the weir plate  extends across the entire width of the tundish, dividing the tundish into two sections, thereby showing all aspects of claims 1, 6, 7 and 9.
With respect to claim 2, Vassilicos teaches a gas generating device at the entrance side of the weir plate and not higher than the steel passage hole bottom (see fig. 11 for example).
With respect to claim 3, the steel passing hole is designed in an upward manner (see fig. 11)
With respect to claims 4 and 5, the gas curtain generating device of Vassilicos is arranged within the scope of these claims.
With respect to claims 8 and 10, the weir plate of Vassilicos extends across the width of the tundish approximately at the ½ way point of the tundish length.
With respect to claim 11, the steel passing holes (18) of Vassilicos are circular.
With respect to claim 12, Vassilicos teaches a method of removing inclusions employing its disclosed apparatus (see the abstract for example). 

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Vassilicos, the closest prior art, requires a higher inert gas flow than that recited in the above claim.

Response to Arguments
Applicant's arguments filed on 11/16/2022 have been fully considered but they are not fully persuasive. Initially it is noted that applicant’s amendments filed on 11/16/2022 are sufficient to overcome the drawing objection, and the previously advanced rejections under 35 USC 112 and the rejection under 35 USC 102(a)(1) over JP’957. However as stated above, new rejections under 35 USC112(b) required by Applicant’s amendment, have been advanced. 
Applicant’s argument that Vasillicos employs a plurality of gas passing holes and requires a greater gas flow than that of the instant invention is not persuasive since the claims rejected over Vassilicos (claims 1-12) do not prohibit more than one steel passing hole or any particular gas flow rate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk